DETAILED ACTION
	This is a first office action in response to application 17/105,143 filed 11/25/2020, in which claims 1-20 are presented for examination. Currently claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 8-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erivantecev et al. U.S. Patent Application Publication No. 2018/0335855 A1 hereinafter Erivantecev and further in view of Hernandez-Rebollar U.S. Patent Application Publication No. 2010/0023314 A1 hereinafter Hernandez. 

Consider Claim 1 and similar Computer Claim 8 and Similar CRM claim 15:
	Erivantecev discloses a system, comprising: (Erivantecev, See Abstract. For computer and CRM claims see [0073-0085])
	a first sensor module having an inertial measurement unit and configured … to generate first motion data identifying an orientation of the forearm, wherein the forearm is connected between a hand of the user and an upper arm of the user; (Erivantecev, [0031], “Since the forearm (109) does not have an attached sensor module, the movements/orientations of the forearm (109) is calculated/estimated/predicted from the orientation of the arm module (113) and the orientation of the handheld module (115), as discussed further below.”)
(Erivantecev, [0022], “The orientation of the hand (105) is tracked/determined using a handheld module (115).  The orientation of the hand (105) is represented by a local coordinate system X.sub.3Y.sub.3Z.sub.3, where the lengthwise direction Y.sub.3 is in parallel with the direction from the wrist (105) to the fingers, the direction X.sub.3 is in parallel with the direction from the back of the hand (105) to the palm of the hand (105), and the direction Z.sub.3 is in parallel with the direction from the edge of the palm to the thumb on the hand (105).”)
	wherein the first sensor module and the second sensor module are configured to determine an elevation of a wrist of the user connecting the forearm and the hand; and (Erivantecev, [0032], [0030], “The computing device (141) has a motion processor (145), which includes a skeleton model (143) of the upper arm (101), the forearm (109), and the hand (105) connected via the elbow joint (103) and the wrist (107) (e.g.,illustrated FIG. 3).  The motion processor (145) controls the movements of the corresponding parts of the skeleton model (143) according to the movements/orientations of the upper arm (101) and the hand (105) measured by the arm module (113) and the handheld module (115).”)
	a computing device communicatively coupled to the first sensor module and the second sensor module through communication links, (Erivantecev, [0023], [0040], “The computing device (141) may include one or more microprocessors and a memory storing instructions to implement the motion processor (145).  The motion processor (145) may also be implemented via hardware, such as Application-Specific Integrated Circuit (ASIC) or Field-Programmable Gate Array (FPGA).”)
	the computing device configured to calculate, based on the orientation of the forearm, a position of the forearm, and the orientation of the hand, an orientation of the upper arm. (Erivantecev, [0047], “The orientation of the upper arm (101) and the orientation of the hand (105), as represented by the local coordinate systems (151 and 155) can be calculated from the motion parameters measured by the IMUs in the module (113 and 105) attached to the upper arm (101) and the hand (105).” [0048]. “Since the forearm (109) does not have an attached IMU for the measurement of its orientation, the motion processor (145) uses a set of assumed relations between the movements of the forearm (109) and the hand (105) to calculate or estimate the orientation of the forearm (109) based on the orientation of the upper arm (101) and the orientation of the hand (105), as further discussed below.”)
	Erivantecev however does not specify providing the sensor to be attached to a forearm of a user.
	Hernandez however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide the sensor attached to the forearm and thus teaches an inertial measurement unit and configured to be attached to a forearm of a user. (Hernandez, [0076], [0069], “In another embodiment of the invention, a sensor 43 is used to measure and detect wrist and forearm twist.  The sensor 43 in this embodiment is a potentiometer attached to or mounted on the first section of frame 26 as shown.  In another preferred embodiment, a strap 60 is provided around the wrist to rotate with rotational movement of the wrist.  A potentiometer 62 is mounted on the strap 32 has a shaft coupled to a link 64 that extends toward the wrist strap 60.  The end of the link 64 is coupled to the wrist strap 60.  Rotation of the wrist causes movement of the link 64 which is detected by the potentiometer 62.  Although FIG. 1 shows potentiometers 43 and 62, the apparatus 10 will typically use only one of the potentiometers.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide the sensor attached to the forearm as this was a technique known in view of Hernandez and would have been utilized for the purpose of detecting movement and position of the hand and fingers with respect to a fixed reference point defined as the shoulder. (Hernandez, [0076])

Consider Claim 2:
	Erivantecev in view of Hernandez discloses the system of claim 1, wherein each of the first sensor module and the second sensor module further includes a communication device for a communication link with the computing device. (Erivantecev, [0023], “Preferably, the arm module (113) and the handheld module (115) separately report their motion/orientation parameters to a computing device (141) using wireless connections (117 and 119), such as a personal area wireless network connection (e.g., Bluetooth connections), or a local area wireless network connection (e.g., Wi-Fi connections).”)
Consider Claim 3:
	Erivantecev in view of Hernandez discloses the system of claim 1, wherein each of the inertial measurement unit of the first sensor module and the inertial measurement unit of the second sensor module includes a micro-electromechanical system (MEMS) gyroscope. (Erivantecev, [0008], [0028], [0029], [0028] In FIG. 2, the handheld module (115) and the arm module (113) have micro-electromechanical system (MEMS) inertial measurement units (IMUs) (121 and 131) that measure motion parameters and determine orientations of the hand (105) and the upper arm (101).” See also claim 3.)
Consider Claim 4:
	Erivantecev in view of Hernandez discloses the system of claim 3, wherein each of the inertial measurement unit of the first sensor module and the inertial measurement unit of the second sensor module further includes a magnetometer and a MEMS accelerometer. (Erivantecev, [0008], [0028], [0029], [0028], “In FIG. 2, the handheld module (115) and the arm module (113) have micro-electromechanical system (MEMS) inertial measurement units (IMUs) (121 and 131) that measure motion parameters and determine orientations of the hand (105) and the upper arm (101).” See also claim 4.)

Consider Claim 8:
	Erivantecev discloses a computer-implemented method comprising: (Erivantecev, See Abstract. For computer and CRM claims see [0073-0085])
	identifying an orientation of a forearm, by a first sensor module configured to be attached to the forearm of a user and to generate first motion data, wherein the forearm is connected between a hand of the user and an upper arm of the user; (Erivantecev, [0031], “Since the forearm (109) does not have an attached sensor module, the movements/orientations of the forearm (109) is calculated/estimated/predicted from the orientation of the arm module (113) and the orientation of the handheld module (115), as discussed further below.”)
	identifying an orientation of the hand by a second sensor module configured to be attached to the hand of the user and to generate second motion data, (Erivantecev, [0022], “The orientation of the hand (105) is tracked/determined using a handheld module (115).  The orientation of the hand (105) is represented by a local coordinate system X.sub.3Y.sub.3Z.sub.3, where the lengthwise direction Y.sub.3 is in parallel with the direction from the wrist (105) to the fingers, the direction X.sub.3 is in parallel with the direction from the back of the hand (105) to the palm of the hand (105), and the direction Z.sub.3 is in parallel with the direction from the edge of the palm to the thumb on the hand (105).”)
	determining an elevation of a wrist of the user using the first sensor module and the second sensor module, wherein the wrist connects the forearm and the hand; and (Erivantecev, [0032], [0030], “The computing device (141) has a motion processor (145), which includes a skeleton model (143) of the upper arm (101), the forearm (109), and the hand (105) connected via the elbow joint (103) and the wrist (107) (e.g.,illustrated FIG. 3).  The motion processor (145) controls the movements of the corresponding parts of the skeleton model (143) according to the movements/orientations of the upper arm (101) and the hand (105) measured by the arm module (113) and the handheld module (115).”)
 (Erivantecev, [0023], [0040], “The computing device (141) may include one or more microprocessors and a memory storing instructions to implement the motion processor (145).  The motion processor (145) may also be implemented via hardware, such as Application-Specific Integrated Circuit (ASIC) or Field-Programmable Gate Array (FPGA).”)
	 an orientation of the upper arm based on the orientation of the forearm, a position of the forearm, and the orientation of the hand. (Erivantecev, [0047], “The orientation of the upper arm (101) and the orientation of the hand (105), as represented by the local coordinate systems (151 and 155) can be calculated from the motion parameters measured by the IMUs in the module (113 and 105) attached to the upper arm (101) and the hand (105).” [0048]. “Since the forearm (109) does not have an attached IMU for the measurement of its orientation, the motion processor (145) uses a set of assumed relations between the movements of the forearm (109) and the hand (105) to calculate or estimate the orientation of the forearm (109) based on the orientation of the upper arm (101) and the orientation of the hand (105), as further discussed below.”)
	Erivantecev however does not specify providing the sensor to be attached to a forearm of a user.
	Hernandez however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide the sensor attached to the forearm and thus teaches an inertial measurement unit and configured to be attached to a forearm of a user. (Hernandez, [0076], [0069], “In another embodiment of the invention, a sensor 43 is used to measure and detect wrist and forearm twist.  The sensor 43 in this embodiment is a potentiometer attached to or mounted on the first section of frame 26 as shown.  In another preferred embodiment, a strap 60 is provided around the wrist to rotate with rotational movement of the wrist.  A potentiometer 62 is mounted on the strap 32 has a shaft coupled to a link 64 that extends toward the wrist strap 60.  The end of the link 64 is coupled to the wrist strap 60.  Rotation of the wrist causes movement of the link 64 which is detected by the potentiometer 62.  Although FIG. 1 shows potentiometers 43 and 62, the apparatus 10 will typically use only one of the potentiometers.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide the sensor attached to the forearm as this was a technique known in view of Hernandez and would have been utilized for the purpose of detecting movement and position of the hand and fingers with respect to a fixed reference point defined as the shoulder. (Hernandez, [0076])
Consider Claim 9:
	Erivantecev in view of Hernandez discloses the computer-implemented method of claim 8 further comprising linking the computing device with each of the first sensor module and the second sensor module. (Erivantecev, [0023], “Preferably, the arm module (113) and the handheld module (115) separately report their motion/orientation parameters to a computing device (141) using wireless connections (117 and 119), such as a personal area wireless network connection (e.g., Bluetooth connections), or a local area wireless network connection (e.g., Wi-Fi connections).”)
Consider Claim 10:
	Erivantecev in view of Hernandez discloses the computer-implemented method of claim 8, wherein identifying an orientation of a forearm comprises generating the first motion data by performing one or more measurements using an inertial measurement unit of the first sensor module, wherein the inertial measurement unit of the first sensor module includes a micro-electromechanical system (MEMS) gyroscope. (Erivantecev, [0008], [0028], [0029], [0028] In FIG. 2, the handheld module (115) and the arm module (113) have micro-electromechanical system (MEMS) inertial measurement units (IMUs) (121 and 131) that measure motion parameters and determine orientations of the hand (105) and the upper arm (101).” See also claim 3.)

Consider Claim 11:
	Erivantecev in view of Hernandez discloses the computer-implemented method of claim 10, wherein generating the first motion data further comprises performing one or more measurements using a magnetometer and a MEMS accelerometer. (Erivantecev, [0008], [0028], [0029], [0028], “In FIG. 2, the handheld module (115) and the arm module (113) have micro-electromechanical system (MEMS) inertial measurement units (IMUs) (121 and 131) that measure motion parameters and determine orientations of the hand (105) and the upper arm (101).” See also claim 4.)
Consider Claim 15:
	Erivantecev discloses a non-transitory computer storage medium storing instructions which, when executed by a computing device, cause the computing device to perform operations comprising: (Erivantecev, See Abstract. For computer and CRM claims see [0073-0085])
	identifying an orientation of a forearm, by a first sensor module configured to … generate first motion data, wherein the forearm is connected between a hand of the user and an upper arm of the user; (Erivantecev, [0031], “Since the forearm (109) does not have an attached sensor module, the movements/orientations of the forearm (109) is calculated/estimated/predicted from the orientation of the arm module (113) and the orientation of the handheld module (115), as discussed further below.”)
	identifying an orientation of the hand by a second sensor module configured to be attached to the hand of the user and to generate second motion data, (Erivantecev, [0022], “The orientation of the hand (105) is tracked/determined using a handheld module (115).  The orientation of the hand (105) is represented by a local coordinate system X.sub.3Y.sub.3Z.sub.3, where the lengthwise direction Y.sub.3 is in parallel with the direction from the wrist (105) to the fingers, the direction X.sub.3 is in parallel with the direction from the back of the hand (105) to the palm of the hand (105), and the direction Z.sub.3 is in parallel with the direction from the edge of the palm to the thumb on the hand (105).”)
	determining an elevation of a wrist of the user using the first sensor module and the second sensor module, wherein the wrist connects the forearm and the hand; and (Erivantecev, [0032], [0030], “The computing device (141) has a motion processor (145), which includes a skeleton model (143) of the upper arm (101), the forearm (109), and the hand (105) connected via the elbow joint (103) and the wrist (107) (e.g.,illustrated FIG. 3).  The motion processor (145) controls the movements of the corresponding parts of the skeleton model (143) according to the movements/orientations of the upper arm (101) and the hand (105) measured by the arm module (113) and the handheld module (115).”)
	determining, by a computing device communicatively coupled to the first sensor module and the second sensor module, (Erivantecev, [0023], [0040], “The computing device (141) may include one or more microprocessors and a memory storing instructions to implement the motion processor (145).  The motion processor (145) may also be implemented via hardware, such as Application-Specific Integrated Circuit (ASIC) or Field-Programmable Gate Array (FPGA).”)
	an orientation of the upper arm based on the orientation of the forearm, a position of the forearm, and the orientation of the hand. (Erivantecev, [0047], “The orientation of the upper arm (101) and the orientation of the hand (105), as represented by the local coordinate systems (151 and 155) can be calculated from the motion parameters measured by the IMUs in the module (113 and 105) attached to the upper arm (101) and the hand (105).” [0048]. “Since the forearm (109) does not have an attached IMU for the measurement of its orientation, the motion processor (145) uses a set of assumed relations between the movements of the forearm (109) and the hand (105) to calculate or estimate the orientation of the forearm (109) based on the orientation of the upper arm (101) and the orientation of the hand (105), as further discussed below.”)
	Erivantecev however does not specify providing the sensor to be attached to a forearm of a user.
Hernandez however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide the sensor attached to the forearm and thus teaches an inertial measurement unit and configured to be attached to a forearm of a user. (Hernandez, [0076], [0069], “In another embodiment of the invention, a sensor 43 is used to measure and detect wrist and forearm twist.  The sensor 43 in this embodiment is a potentiometer attached to or mounted on the first section of frame 26 as shown.  In another preferred embodiment, a strap 60 is provided around the wrist to rotate with rotational movement of the wrist.  A potentiometer 62 is mounted on the strap 32 has a shaft coupled to a link 64 that extends toward the wrist strap 60.  The end of the link 64 is coupled to the wrist strap 60.  Rotation of the wrist causes movement of the link 64 which is detected by the potentiometer 62.  Although FIG. 1 shows potentiometers 43 and 62, the apparatus 10 will typically use only one of the potentiometers.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide the sensor attached to the forearm as this was a technique known in view of Hernandez and would have been utilized for the purpose of detecting movement and position of the hand and fingers with respect to a fixed reference point defined as the shoulder. (Hernandez, [0076])
Consider Claim 16:
	Erivantecev in view of Hernandez discloses the non-transitory computer storage medium of claim 15, the operations further comprising linking the computing device with each of the first sensor module and the second sensor module. (Erivantecev, [0023], “Preferably, the arm module (113) and the handheld module (115) separately report their motion/orientation parameters to a computing device (141) using wireless connections (117 and 119), such as a personal area wireless network connection (e.g., Bluetooth connections), or a local area wireless network connection (e.g., Wi-Fi connections).”)

Consider Claim 17:
	Erivantecev in view of Hernandez discloses the non-transitory computer storage medium of claim 15, wherein the operation of identifying an orientation of a forearm comprises generating the first motion data by performing one or more measurements using an inertial measurement unit of the first sensor module, wherein the inertial measurement unit of the first sensor module includes a micro-electromechanical system (MEMS) gyroscope. (Erivantecev, [0008], [0028], [0029], [0028] In FIG. 2, the handheld module (115) and the arm module (113) have micro-electromechanical system (MEMS) inertial measurement units (IMUs) (121 and 131) that measure motion parameters and determine orientations of the hand (105) and the upper arm (101).” See also claim 3.)
Consider Claim 18:
	Erivantecev in view of Hernandez discloses the non-transitory computer storage medium of claim 17, wherein the operation of generating the first motion data comprises performing one or more measurements using a magnetometer and a MEMS accelerometer. (Erivantecev, [0008], [0028], [0029], [0028], “In FIG. 2, the handheld module (115) and the arm module (113) have micro-electromechanical system (MEMS) inertial measurement units (IMUs) (121 and 131) that measure motion parameters and determine orientations of the hand (105) and the upper arm (101).” See also claim 4.)

Claim Rejections - 35 USC § 103
Claim 5-6, 12-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erivantecev et al. U.S. Patent Application Publication No. 2018/0335855 A1 in view of Hernandez-Rebollar U.S. Patent Application Publication  as applied to claim 1 above and further in view of Kaifosh et al. U.S. Patent Application Publication No. 2018/0020978 A1 hereinafter Kaifosh.

Consider Claim 5 and similar Claim 12 and similar Claim 19:
	Erivantecev in view of Hernandez discloses the system of claim 1, however does not specify wherein the orientation of the upper arm is calculated without an inertial measurement unit attached to the upper arm of the user.
	Kaifosh however teaches it was a technique know in the art to estimate the upper arm that does not have a IMU and thus teaches wherein the orientation of the upper arm is calculated without an inertial measurement unit attached to the upper arm of the user. (Kaifosh, [0056], “At step 208, this new measurement data is applied to the trained statistical model.  Based on the trained model, data representing an estimate of the position of the non-anchored segment relative to an anchor point of an anchored segment (namely, the user's upper arm that does not carry an IMU) is computed at step 210.  At step 212, results of the computation may be provided to a host application (e.g., a virtual reality application or any other suitable application) to facilitate an operation associated with the application.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to estimate the position of the upper arm not using a sensor as taught by Kaifosh and would have been utilized for the purpose of rendering.  To this end, there are well-known computer-implemented rendering techniques that computationally-render a user's hands and wrists, e.g., when the user puts on a VR headband.  More specifically, and in connection with the user's interaction with the host application of this type, it is desired to generate a digital representation of the user's wrist position and orientation in 3D space. (Kaifosh, [0059])
Consider Claim 6 and similar Claim 13 and similar Claim 19:
	Erivantecev in view of Hernandez discloses the system of claim 1, however does not specify wherein the orientation of the upper arm is calculated without a sensor module on the upper arm of the user.
	Kaifosh however teaches it was a technique know in the art to estimate the upper arm that does not have a IMU and thus teaches wherein the orientation of the upper arm is calculated without a sensor module on the upper arm of the user. (Kaifosh, [0056], “At step 208, this new measurement data is applied to the trained statistical model.  Based on the trained model, data representing an estimate of the position of the non-anchored segment relative to an anchor point of an anchored segment (namely, the user's upper arm that does not carry an IMU) is computed at step 210.  At step 212, results of the computation may be provided to a host application (e.g., a virtual reality application or any other suitable application) to facilitate an operation associated with the application.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to estimate the position of the upper arm not using a sensor as taught by Kaifosh and would have been utilized for the purpose of rendering.  To this end, there are well-known computer-implemented rendering techniques that computationally-render a user's hands and wrists, e.g., when the user puts on a VR headband.  More specifically, and in connection with the user's interaction with the host application of this type, it is desired to generate a digital representation of the user's wrist position and orientation in 3D space. (Kaifosh, [0059])

Allowable Subject Matter
Claims 7, 14, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626